PER CURIAM.
We reverse the appealed judgment which reflects the jury verdict finding that appellants did not have excess uninsured motorist coverage with appellee insurance carrier. We do this because the record does not reveal any evidence that the carrier offered uninsured motorist coverages equal to excess liability limits pursuant to section 627.-727(1), Florida Statutes (1983). We base our decision upon Sirantoine v. Illinois Employers Insurance of Wausau, 438 So.2d 985 (Fla. 3d DCA 1983), and First State Insurance Co. v. Stubbs, 418 So.2d 1114 (Fla. 4th DCA 1982). We remand for a new trial as to the remaining unanswered jury questions, that is to say, the permanency of the alleged injury and amount of damages.
Reversed and remanded.
HURLEY, WALDEN and BARKETT, JJ., concur.